DETAILED ACTION

                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Response to Amendment
Claims 1-20 are currently pending. Amendment to the title of the invention has been acknowledged and entered. 

                                 Information Disclosure Statement
		No Information Disclosure Statement (IDS) has been filed.


                                 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:           

                           In the Specification

Delete Par [0008] and replace it with: 
--
[0008] Figs. 7A-7C illustrates a cut-away view along the line B-B (of Fig. 1) following the deposition/anneal cycle. 
[0009] Figs. 8A-8C illustrates a cut-away view along the line A-A (of Fig. 1) following patterning using photolithography and etching techniques. 
[0010] Figs. 9A-9B illustrates a cut-away view along the line A-A (of Fig. 1) following the formation of the source/drain regions. 
[0011] Figs. 10 illustrates a cut-away view along the line A-A (of Fig. 1) following the formation of the interlayer dielectric layer. 
[0012] Figs. 11A illustrates a cut-away view along the line A-A (of Fig. 1) of a fin with multiple recesses formed perpendicular to the line A-A. 
[0013] Figs. 11B illustrates a cut-away view along the line B-B (of Fig. 1) of several fins after etching dummy structures. 
[0014] Figs. 12A illustrates a cut-away view along the line A-A (of Fig. 1) following the formation of replacement gate layers. 
[0015] Figs. 12B illustrates a cut-away view along the line B-B (of Fig. 1) of several fins showing a gate structure wrapping around sides of the several fins.  
--

Renumbering of the paragraphs:
--
	Replace paragraph numbers [0009]-[0052] sequentially by [0016]-[0059]. 
-- 



    

                                 Allowable Subject Matter

    
 	Claims 1, 7 and 15 are allowed over prior art of record.

The following is an examiner’s statement of reason for allowance:
In regards to claims 1, 7 and 15, Krishnan et al. (US 2017/0033178) teaches forming a first and a second fin protruding from a substrate; and depositing and annealing a sacrificial layer. 
In regards to claims 1, 7 and 15, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach forming or depositing the first silicon sacrificial layer, annealing the first silicon sacrificial layer; and after the first anneal depositing another layer of silicon sacrificial layer over the first silicon sacrificial layer. 
    	Claims 2-6, 8-14, and 16-20 are also allowed as being dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



    
                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 57127219072298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893